Case 2:21-cr-00128-KJM Document 7 Filed 07/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
V. CR NO: 2:21-cr-0128 KJM
RYAN KENT WHEELER,

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

x] Ad Prosequendum QO) Ad Testificandum
Name of Detainee: Ryan Kent Wheeler
Detained at Placer County Jail
Detainee is: a.) XI charged in this district by: | 1 Indictment Information LJ Complaint
charging detainee with: 18 U.S.C. §2251(c); 18 U.S.C. 2252(a)(4)(B)

orb.) CL] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) C1) return to the custody of detaining facility upon termination of proceedings

orb.) & be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastern District of California.

 

 

Signature: /s/ ROGER YANG
Printed Name & Phone No: Roger Yang (916) 554-2715
Attorney of Record for: United States of America

 

WRIT OF HABEAS CORPUS
Ad Prosequendum L] Ad Testificandum

 

The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be had in this cause,
and at the conclusion of said proceedings to return said detainee t abOVe=i custodian.

paar Thy DO AO f-_—=<—™

 
 

Honorable Deborah Barnes:
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if XJMale (C)Female
Booking or CDC #: = P00292147 DOB:
Facility Address: 2775 Richardson Dr., Auburn, CA Race: Caucasian
Facility Phone: (530) 745-8500 FBI#:
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)
